[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                   FILED
                                                                      U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                            No. 11-11006
                                                                        NOVEMBER 16, 2011
                                        Non-Argument Calendar
                                                                             JOHN LEY
                                      ________________________                CLERK

                                           Agency No. A099-551-725


MELANIE MARGARITA RODRIGUEZ,

llllllllllllllllllllllllllllllllllllllll                                         Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                       Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (November 16, 2011)

Before BARKETT, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

         Melanie Margarita Rodriguez, a native and citizen of Venezuela, petitions
for review of the Board of Immigration Appeals’s (“BIA”) order affirming the

denial of her application for asylum and withholding of removal under the

Immigration and Nationality Act, and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(“CAT”). Rodriguez claims that she will be persecuted if she returns to Venezuela

on account of her employment with an organization, Centro Interamericano de

Gerencia Politica, whose mission is to promote democracy throughout Latin

America, including in Venezuela, and because she recently started a personal blog

that is opposed to the Venezuelan government.

      We review the BIA’s decision as the final judgment, unless the BIA

expressly adopts the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir.

2007). In that case, we review the IJ’s decision as well. Id. Here, the BIA did not

expressly adopt the IJ’s decision, and, therefore, we review only the BIA’s

decision. See id.

      As an initial matter, Rodriguez has not challenged the BIA’s adverse-

credibility determination or its conclusion that Rodriguez was ineligible for

withholding under CAT. Because she failed to raise those issues in her petition

before us, we deem them abandoned and need not further address them. See Singh

v. U.S. Att’y Gen., 561 F.3d 1275, 1278-79 (11th Cir. 2009). Additionally, we

                                         2
lack jurisdiction to consider the BIA’s determination that her asylum application

was untimely filed. See 8 U.S.C. § 1158(a)(3); Fahim v. U.S. Att’y Gen., 278 F.3d

1216, 1217 (11th Cir. 2002) (holding that federal courts do not have jurisdiction to

review the Attorney General’s decision regarding the timeliness of an asylum

application). Thus, the only issue before us is the BIA’s alternative determination

that, notwithstanding her lack of credibility, Rodriguez failed to demonstrate that

it is more likely than not that her life or freedom would be threatened in Venezuela

on account of her political activities, therefore denying her request for withholding

of removal.1

       Upon review of the parties’ briefs and the record, we see no reversible error

in the BIA’s decision that Rodriguez failed to meet her burden of proof for

withholding of removal. The BIA did not err when it upheld the Immigration

Judge’s decision to give little weight to the illegible, uncertified translations of

web pages that Rodriguez submitted as the regulations provide that foreign

language documents must be legible and accompanied by a certification from the


       1
          To qualify for withholding of removal under the INA, the applicant must show that if
returned to her country, her “life or freedom would be threatened in that country because of [her]
race, religion, nationality, membership in a particular social group, or political opinion.” INA §
241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The petitioner must demonstrate that it is more likely
than not that she will be persecuted or tortured upon removal to her country. Tan v. U.S. Att’y
Gen., 446 F.3d 1369, 1375 (11th Cir. 2006).


                                                3
translator as to competency and accuracy. See 8 C.F.R. § 1003.33. Moreover,

substantial evidence supports the BIA’s findings that no one in Venezuela was

aware of Rodriguez’s political activities or would seek to harm her.2

       PETITION DENIED.




       2
         To the extent that Rodriguez faults her prior trial counsel for any deficiencies in her
immigration court proceedings and attempts to raise an ineffective assistance of counsel claim,
we lack jurisdiction to consider this issue as it has not been administratively exhausted. See
Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1249-51 (11th Cir. 2006).


                                                4